Name: 2010/134/: Commission Decision of 1Ã March 2010 amending Decision 2006/473/EC as regards the recognition of continental Australia as being free from Xanthomonas campestris (all strains pathogenic to Citrus) (notified under document C(2010) 1063)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural policy;  plant product;  natural and applied sciences;  agricultural activity
 Date Published: 2010-03-04

 4.3.2010 EN Official Journal of the European Union L 53/10 COMMISSION DECISION of 1 March 2010 amending Decision 2006/473/EC as regards the recognition of continental Australia as being free from Xanthomonas campestris (all strains pathogenic to Citrus) (notified under document C(2010) 1063) (2010/134/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point 16.2 of Section I of Part A of Annex IV thereof, Whereas: (1) By Commission Decision 2006/473/EC of 5 July 2006 recognising certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (2) New South Wales, South Australia and Victoria in Australia are recognised as being free from Xanthomonas campestris (all strains pathogenic to Citrus). (2) Australia has submitted detailed technical information, based on results of the disease management and eradication programmes and of multiannual official surveys, showing that an outbreak of Xanthomonas campestris in Queensland was successfully eradicated and that the Northern Territory and Western Australia were free from Xanthomonas campestris. The freedom from that harmful organism should therefore be recognised for all citrus-growing areas of continental Australia. (3) Decision 2006/473/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 1(2) of Decision 2006/473/EC, point (a) is replaced by the following: (a) Australia: New South Wales, the Northern Territory, Queensland, South Australia, Victoria and Western Australia;. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 187, 8.7.2006, p. 35.